J-A17002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    N.W.M. AND E.M., MINORS,                   :   IN THE SUPERIOR COURT OF
    THROUGH THEIR PARENTS AND                  :        PENNSYLVANIA
    NATURAL GUARDIANS, J.M., N.M.,             :
    AND J.A.M.                                 :
                                               :
                       Appellants              :
                                               :
                v.                             :
                                               :
    PATRICE LANGENBACH AND                     :
    DEFENDER ASSOCIATION OF                    :
    PHILADELPHIA                               :
                                               :
                       Appellees               :      No. 1532 EDA 2020

                   Appeal from the Order Entered July 8, 2020
              In the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): No. 200300399


BEFORE:      McLAUGHLIN, J., KING, J., and PELLEGRINI, J.*

CONCURRING MEMORANDUM BY KING, J.:                    FILED FEBRUARY 1, 2022

        I join the majority disposition in full.    I write separately, however,

because I am persuaded by my colleague’s position in the concurring and

dissenting memorandum that this Court has previously addressed in the first

instance whether judicial immunity and quasi-judicial immunity applies to

certain individual officials carrying out or participating in judicial or quasi-

judicial functions. Consequently, I do not think that it is beyond the purview

of this Court to decide whether a guardian ad litem (“GAL”) would enjoy such

immunity. Nevertheless, I acknowledge the majority’s reliance on Z.F.1 by

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17002-21


and through Parent v. Bethanna, 244 A.3d 482 (Pa.Super. 2020), in which

this Court stated:

         …[T]he Defender Association is asking us to establish a new
         immunity, which is not for us to do. Although it contends
         we would not be creating new law, but rather extending
         existing principles, we disagree. The Defender Association
         concedes that it has not cited any existing Pennsylvania
         statute, rule, or case law establishing that a guardian ad
         litem enjoys immunity. It instead cites cases from other
         states and statements in a federal decision to make what
         are fundamentally policy arguments that we should extend
         immunity to it.

         But it is not the institutional role of the Superior Court to
         make such policy decisions. Rather, the Superior Court is
         an error-correcting court and we leave policy questions to
         the Supreme Court and the General Assembly. Matter of
         M.P., 204 A.3d 976, 986 (Pa.Super. 2019). “It is not the
         prerogative of an intermediate appellate court to enunciate
         new precepts of law or to expand existing legal doctrines.”
         Id. To do as the Defender Association asks, rather than
         applying existing rules, we would have to import them into
         a novel context where they do not have obvious application.
         We therefore decline the invitation to create an immunity
         for guardians ad litem and reject the Defender Association’s
         first issue.

Id. at 494. This Court considered the exact immunity issue we are now asked

to decide in Z.F.1 and declined to create immunity for GALs in that case. See

id.   We are bound by that decision.            See Czimmer v. Janssen

Pharmaceuticals, Inc., 122 A.3d 1043, 1063 n.19 (Pa.Super. 2015)

(explaining it is beyond power of Superior Court panel to overrule prior

decision of Superior Court except in circumstances where intervening

authority by Supreme Court calls into question previous decision of this

Court). Therefore, I concur with the majority’s disposition.

                                     -2-